DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Final Rejection on the merits. Claim(s) 1-21 and 23-32 are currently pending and below considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 5, 8 - 9, 20 - 21, and 23 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hein US 2011/0114518 A1, (Hein), in view of US 2007/0144546 A1 (Spatafora II).

Regarding Claim 1, Hein discloses, a packaging machine (FIG. 10, para [0022]) for producing packs (FIG. 6, [0018]) with a group (11, para [0024])) of cigarettes (10, para [0024]) as pack content, wherein the packaging machine (FIG. 10) has at least the following in succession in a manufacturing flow direction (FIG. 10, Abstract): 

a forming unit (FIG. 11, see below arrow) for forming cigarette groups (11);

a first folding unit (FIG. 10, # 58, para [0038]) at which an inner blank (FIG. 2, para [0027]), composed of cardboard (FIG. 4, #33, para [0027]) or of some other material suitable for forming a dimensionally stable (inner) pack (FIG. 2, #12, para [0026]) is folded at least in certain regions around the respective cigarette group (11) so as to form an inner pack (12) with the cigarette group (11) as pack content,



a second folding unit (59) at which an outer blank (FIG. 1, para [0013]) composed of cardboard or of some other material suitable for forming a dimensionally stable (outer) pack is in each case folded around the sealing inner pack (12) in each case so as to form an outer pack (13).


    PNG
    media_image1.png
    287
    656
    media_image1.png
    Greyscale


wherein the packaging machine has, between the forming unit (FIG. 11, see above arrow) and the first folding unit (58), 
Hein does not disclose, a manufacturing unit, namely a wrapping unit, in which a blank composed of wrapping material, namely a foil material or a coated paper, is folded around the cigarette group (11) so as to form a wrap which fully or partially surrounds the cigarette group (11).
However, Spatafora II teaches, a manufacturing unit, namely a wrapping unit (FIG. 1, #9c, para [0015]), in which a blank composed of wrapping material, namely a foil material (#5), is folded around the cigarette group (11) so as to form a wrap which fully or partially surrounds the cigarette group (11).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught by Hein to include the wrapping unit (FIG. 1, #s 3, 4, and 5 (combined) and 9c, paras [0011 and 

Regarding Claim 2, as combined, Hein/Spatafora II discloses as above claimed. Hein further discloses, characterized in that wherein the packaging machine (FIG. 10) has, between the two folding units (58, 59), a conveying device (FIG. 10, #64, para [0041]) with a rectilinear conveying path which conveys the respective cigarette group (11) which is integrated into the inner pack (12) or sealing inner pack, namely with cigarettes (10) oriented parallel to the conveying direction, into the region of a turning device (60) which is arranged between the first and second folding unit (58, 59) and which rotates the cigarette group (11) through 90 or 1800 (FIG. 10, illustrates 11 moving parallel direction) so as to be into or parallel to the conveying plane of the conveying device (64).

	Regarding Claim 3, as combined, Hein/Spatafora II discloses as above claimed. Hein further discloses, wherein the conveying device (64) which conveys the respective cigarette group (11) to the turning device (60) conveys the cigarette group (11) downstream of the turning device (60) to the second folding unit (62).

	Regarding Claim 4, as combined, Hein/Spatafora II discloses as above claimed. Hein further discloses, wherein the turning device (60) is designed so as to rotate the cigarette group (11) about at least one axis of rotation which is arranged perpendicular to the cigarette longitudinal extent (FIG. 10, #64 displays the perpendicular axis of rotation of the cigarette group).

	Regarding Claim 5, as combined, Hein/Spatafora II discloses as above claimed. Hein further discloses, wherein the turning device (60) has a first turning station (FIG. 10, displays first transition from #61 to #62), which rotates the respective cigarette group (11) through a certain angle of rotation, of 90°, and, downstream of the first turning station (61), a second turning station (62), which rotates the cigarette group (11), either in the same direction of rotation (FIG. 10) or in the opposite direction of rotation in relation to the first turning station, also through angle of rotation.

	Regarding Claim 8, as combined, Hein/Spatafora II discloses as above claimed. Hein further discloses, wherein the turning device (60) is a constituent part of the sealing inner pack unit (FIG. 11, #61).

	Regarding Claim 9, as combined, Hein/Spatafora II discloses as above claimed. Hein further discloses, wherein the first folding unit (58) and/or the second folding unit (59) comprises a folding revolver (FIGS. 10, 11) which folds the inner blank (FIG. 2) around the cigarette group (11) so as to form the inner pack (12) and/or which folds the outer blank (FIG. 1) in each case around the sealing inner pack (26) so as to form the outer pack (27).

Regarding Claim 20, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the inner pack (12 of Hein) has at least one side tab (51 of Hein) wherein, in the region of the conveying path of the conveying device (64) along which the respective inner pack (12) is conveyed, namely downstream of the glue-applying unit (27 of Spatafora II), there is arranged at least one folding member (55 of Hein) for folding the at least one side tab, which side tab has had hot glue applied (27, para [0017] of Spatafora II) thereto and which has not been folded into a final state.

Regarding Claim 21, as combined, Hein/Spatafora II disclose the invention as claimed above.  As discussed, Hein discloses, wherein the at least one folding member (55) is arranged to the side of the conveying path and is movable perpendicularly, namely up or down, with respect to the conveying plane of the inner packs (FIG. 10 & 11, #12 – illustrates how 55 is on the side of the conveying path and moves perpendicular to the conveying plane as illustrated in FIG. 10).

Regarding Claim 23, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the inner blank (FIG. 2) which is folded around cigarette group (11) in the first separable folding unit (FIG. 10) is, already before the folding process (FIG. 10), provided with a closure label (FIG. 5, #39) which is arrange so as to cover a removal opening (FIG. 5, para [0029 -30, 0034]) of the subsequent sealing inner pack (12).

Regarding Claim 24, as combined, Hein/Spatafora II discloses as above claimed.   Hein further discloses, wherein the packaging machine (FIGS. 10 & 11) has an appliance (#31 of Spatafora II) which applies the closure labels (39) to the individual inner blanks (FIG. 2), and has a conveying device (64) which conveys the individual labels (32 of Spatafora II) provided with the closure labels (39) to the first folding unit (58).

Regarding Claim 25, Hein discloses, a method for producing packs with a group (11) of cigarettes (10) as pack content, comprising:
in a forming unit (FIG. 11, see above arrow) for forming cigarette groups (11), forming cigarettes (10) into cigarette groups (11); 
in a first folding unit (58), folding an inner blank composed of cardboard or of some other material suitable for forming a dimensionally stable inner pack at least in certain regions around a respective one of the cigarette groups (11) so as to form an inner pack (12) with the respective one of the cigarette groups (11) as pack content; 

in a separable second folding unit (62), folding an outer blank (FIG. 1) composed of cardboard or of some other material suitable for forming a dimensionally stable outer pack (13) in each case around the sealing inner pack (12) in each case so as to form an outer pack;

Hein does not disclose, in a manufacturing unit (12), namely a wrapping unit, arranged between the forming unit (FIG. 11, see above arrow) and a first folding unit (58), folding a blank composed of wrapping material, namely a foil material or coated paper material, around the cigarette group (11) so as to form a wrap which fully or partially surrounds the cigarette group (11).
However, Spatafora II teaches, namely a manufacturing unit, namely a wrapping unit (FIG. 1, #9c, para [0015]), arranged between the forming unit (FIG. 11, see above arrow) and a first folding unit (58), folding a blank composed of wrapping material, in particular foil material (#5) or coated paper material, around the cigarette group (11) so as to form a wrap which fully or partially surrounds the cigarette group (11).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora II before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught by Hein to include the wrapping unit (FIG. 1, #9c, para [0015]) as taught by Spatafora II located in between the forming unit (Hein, FIG. 11) and first folding unit (Hein, 58); because Spatafora II teaches this structure of the wrapping unit, so that the packaging machine has a wrapping unit and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing wrapping unit that wraps the foil (5 of Spatafora II) around the cigarette group (11 of Hein) as the foil enables the tobacco to retain moisture and the corresponding freshness, thereby providing the motivation to modify the packaging machine (FIGS. 10 &11) as taught by Hein to include the wrapping unit (FIG. 1, #9c, para [0015]) as taught by Spatafora II.

Hein does not disclose, originating from a cigarette magazine.
However, Spatafora II teaches, originating from a cigarette magazine (FIG. 1, #11, para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora II before the effective filling date of the invention to modify the packaging machine (FIG. 10 & 11) as taught by Hein to include the hopper (FIG. 1, #11, para [0014]) as taught by Spatafora II; because Spatafora II teaches this structure, so that the packaging machine (FIG. 10 & 11 of Hein) has a hopper and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing a hopper that supplies groups of cigarettes as taught by Spatafora II, thereby providing the motivation to modify the packaging machine (FIG. 10 & 11) to include a hopper (FIG. 1, #11, para [0014]) as taught by Spatafora II.

Regarding Claim 26, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the respective cigarette group (11) (integrated into the inner pack (12)) is conveyed from the first folding unit (58) to a turning device (60) in which the cigarette group (11) is rotated through a predetermined angle of rotation (FIG.10).

Regarding Claim 27, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses,  wherein the respective cigarette group (11) (integrated into the inner pack) is conveyed from the first folding unit (58) to a turning device (60) in which the cigarette group (11) is firstly rotated in a first partial rotation through a first angle of rotation in a first direction of rotation (FIG. 10, para [0038]),  and in which the cigarette group (11) is subsequently rotated in a second partial rotation through a second angle of rotation of the same magnitude, but in a second direction of rotation which is opposite to the first direction of rotation (FIG. 10, #64 & 65, rotate in opposite direction).

Regarding Claim 28, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the cigarette group (11) is, upstream of the turning device (60) and downstream of the turning device (60), conveyed with cigarettes (10) oriented parallel to the conveying direction (FIG. 10, illustrates 11 moving parallel direction).

Regarding Claim 29, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the turning device (60), has, in the region of the conveying path of the conveying device (64), a rotatably driven holding member (32), the holding forces of which can be activated and deactivated, for the rotation of the pack (FIG. 6), the holding member temporarily holds the respective inner pack (12) or the respective sealing inner pack into which the cigarette group (11) is integrated, wherein, for the process of rotation, the holding member (FIG. 11, see above diagram) firstly withdraws the pack, in the held state, from the conveying engagement of the conveyor and subsequently rotates the pack, in the held state, relative to the conveying path, so as to be in a conveying plane (FIG. 10 illustrates a plane in that packs move to the conveying device) in which the packs are conveyed by the conveying device (64), or parallel to said conveying plane.

Regarding Claim 30, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the holding member (FIG. 11, see above diagram), in order to withdraw the pack (FIG. 6) from the conveying engagement of the conveying device (64), at least intermittently has a speed in the conveying direction (FIG. 1, para [0030]) which is higher than the conveying speed of the conveying device (64).

Regarding Claim 31, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein, before the process of rotation, the pack (FIG. 6) lies against a driver (FIG. 11, has a driver to per “arrows” in diagram) of the conveying device (14) in the context of the conveying 
the holding member and the pack are brought into a relative position in which the holding member is arranged above the pack (See above FIG. 11); 
the holding device (FIG. 11) holds the pack (FIG. 6) so as to take the pack on; 
the holding member is moved, so as to drive the pack along, with a speed component at least (FIG. 11, diagram illustrates movement arrows) in the conveying direction which exceeds the conveying speed of the conveying device or of the driver, such that the pack is removed from the driver and withdrawn from the engagement of the conveying device;
the holding member is rotated together with the pack relative to the conveying path (FIG. 11, #63 to #60 is path);
the holding device (FIG. 11) releases the pack again in the region of the conveying path (FIG. 11, arrows); and 
the driver, in contact again with the pack, conveys the pack onward in the rotated orientation (FIG. 10, #64 to #60).

Regarding Claim 32, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the turning device (60), has a stop which rotates together with the holding member (FIG. 10, #s 58, 59, para [0039]) and against which the respective inner pack (12) or the respective sealing inner pack abuts before the rotation of the holding member holding the respective inner pack (12) or the respective sealing inner pack is performed.


Claim 6 – 7 and 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable as combined,  Hein/Spatafora II, and in further view of Spatafora et al., US 2005/0082012 A1 (Spatafora).

Regarding Claim 6, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the turning device (60) has, in the region of the conveying path of the conveying device (64), 
As combined, Hein/Spatafora II does not disclose, a motor-driven, rotatable holding member, the holding forces of which holding member can be activated and deactivated, by means of which the respective pack (FIG. 6) into which the cigarette group (11) is integrated as pack content inner pack (12) or the sealing inner pack (26) can, in the held state, be withdrawn from the conveying engagement of the conveyor and, by rotation of the holding member, rotated relative to the conveying path.
However, Spatafora teaches, a motor-driven (FIG. 1, #21, para [0021]), rotatable holding member (FIG. 1, #32, 33, para [0021]), the holding forces of which holding member  can be activated and deactivated, by means of which the respective pack into which the cigarette group (11) is integrated as pack content inner pack (12) or sealing inner pack (26) can, in the held state, be withdrawn from the conveying engagement of the conveyor and, by rotation of the holding member, rotated relative to the conveying path (FIG. 1, #19, para [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora before the effective filling date of the invention to modify the conveying device (64) as taught by Hein/Spatafora II with the motor driven (FIG. 1, #21, para [0021]), rotatable holding member (FIG. 1, #32, 33, para [0021]), relative to the conveying path (FIG. 1, #19, para [0017]) as taught by Spatafora; because Spatafora teaches these structures, so that the inner pack is conveyed and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing the required structures, thereby providing the motivation to modify the conveying device (64) as taught by Hein/Spatafora II with the motor driven (21), rotatable holding member (33), relative to the conveying path (19) as taught by Spatafora.

Regarding Claim 7, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein the conveying device (64) has, to/at both sides of the conveying path, lateral 

    PNG
    media_image2.png
    304
    595
    media_image2.png
    Greyscale


Regarding Claim 10, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the sealing inner pack unit (61) at which a removal opening (FIG. 8, #35, para [0029]) of the respective inner pack (12) is provided or covered over its entire area with an openable closure label (FIG. 8, #39, para [0029])) so as to form the respective sealing inner pack (FIG. 9, #12).
As combined, Hein/Spatafora II does not disclose, has a labeling station
However, Spatafora teaches, has a labeling station (FIG. 1, #20, para [0017])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora before the effective filling date of the invention to modify the sealing inner pack unit (61) as taught by Hein/Spatafora II so as to include a labeling station (FIG. 1, #20, para [0017]) as taught by Spatafora; because Spatafora teaches this structure, so that the sealing inner pack unit has a labeling station and thereby improving the effectiveness of the packaging machine, is known in the art and 
 
Regarding Claim 11, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein the labeling station (20) is arranged between the first and second turning stations (61,62).

Regarding Claim 12, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein by means of which individual closure labels (39) in which the closure labels (39) directly onto the removal opening of the respective inner pack (12) 
As combined, Hein/Spatafora II does not disclose, the labeling station (20) has a labeling apparatus with a label conveyor, namely a suction conveyor, peeled off from a label carrier strip are conveyed, with a spacing to one another, to an application region, are applied individually and successively by the label conveyor, which is conveyed along the application region in continuous fashion by the conveying device (64).
However, Spatafora teaches, the labeling station (20) has a labeling apparatus (FIG. 1, #1, para [0015]) with a label conveyor (19), namely a suction conveyor (FIG. 12, para [0022]), peeled off from a label carrier strip (FIG. 1, #22, para [0019]) are conveyed, with a spacing to one another, to an application region (FIG. 1, see below diagram), are applied individually and successively by the label conveyor (19), which is conveyed along the application region (FIG. 1, see below diagram) in continuous fashion by the conveying device (64).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught Hein/Spatafora II so as to include in the labeling station (20) with a labeling apparatus (FIG. 1, #1, para [0015]) as taught by Spatafora; because Spatafora teaches this structure, so that the labeling 



    PNG
    media_image3.png
    247
    353
    media_image3.png
    Greyscale


Regarding Claim 13, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Spatafora II further teaches, wherein the label conveyor has a vertical conveying plane of the label conveyor (19) in the application region runs perpendicular (FIG. 1, as above diagram illustrates the application region is perpendicular to the conveyor) to the in particular horizontal conveying plane of the respective inner pack (12).

Regarding Claim 14, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, closure labels (39) 
Hein/Spatafora II does not disclose, wherein the labeling apparatus has a peel-off station (75) at which closure labels (39) situated on a carrier strip and conveyed to the peel-off station are individually peeled off or detached from the carrier strip and transferred to the label conveyor (70).
However, Spatafora teaches, wherein the labeling apparatus (1) has a peel-off station (FIG. 1, para [0026]) at which closure labels (39) situated on a carrier strip (22) and conveyed to the peel-off 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught Hein/Spatafora II so as to include a peel-off station (FIG. 1, para [0026]) as taught by Spatafora; because Spatafora teaches this structure, so that the packaging machine has a peel-off station and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing a peel-off station, thereby providing the motivation to modify the packaging machine (FIGS. 10 &11) as taught by Hein/Spatafora II with the peel-off station (FIG. 1, para [0026]) as taught by Spatafora.

Regarding Claim 15, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein the sealing inner pack unit (61 of Hein) has a first label folding member (para [0026] of Hein) arranged downstream of the labeling station (20 of Spatafora), a stationary folding switch or a motor-driven folding member (21 of Spatafora), by means of which at least one section of the label applied to the inner pack (12 of Hein), namely a section protruding from the inner pack (12 of Hein) laterally transversely with respect to the conveying path (19 of Spatafora), is folded around the inner pack (12 of Hein) or folded onto a side of the inner pack.

Regarding Claim 16, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein the sealing inner pack unit (61 of Hein) has a second label folding member (FIG. 9, #55, para [0026]) arranged downstream of the labeling station (20 of Spatafora), in particular a stationary folding switch or a motor-driven folding member (21 of Spatafora), by means of which at least one further, other section of the closure label (39 of Hein) applied to the inner pack (12 of Hein) is folded around the inner pack (12 of Hein), or folded onto a side of the inner pack (12 of Hein), so as to form the sealing inner pack (12 of Hein).

Regarding Claim 17, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein one of the two label folding members (55) folds a section of the closure label (39) onto the top side of the inner pack (12), and wherein the other of the two label folding members folds a section of the closure label (12) onto the rear side of the inner pack (39).

Regarding Claim 18, as combined, Hein/Spatafora II/Spatafora discloses as above claimed.  Hein further discloses, wherein one label folding members (55) is/are arranged between the two turning stations (61,62) of the turning device (60).

Regarding Claim 19, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the inner pack (12) has at least one side tab (FIG. 2, #51) wherein the region of the conveying path of the conveying device (64) along which the respective inner pack (12) is conveyed, namely upstream of the first turning station (61), 
As combined, Hein/Spatafora II does not disclose, there is arranged a glue-applying unit for applying glue to at least one side tab (51),  which have not yet been folded into a final state, of the inner pack (12).
However, Spatafora teaches, there is arranged a glue-applying unit for applying glue (FIG.1, #27, para [0018 and 0020]) to the at least one side tab (51]) which have not yet been folded into a final state, of the inner pack (12).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora before the effective filling date of the invention to modify the first turning station (61) as taught by Hein/Spatafora II with the gumming device (FIG.1, #27, para [0018]) as taught by Spatafora; because Spatafora teaches this structure, so that the first turning station has a gumming device and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing a gumming device, thereby providing the motivation to modify the first turning station (61) as taught by Hein/Spatafora II with the gumming device (FIG.1, #27, para [0018]) as taught by Spatafora.

Response to Arguments

Examiner’s Response to the Applicant’s response to Abstract Objection
Applicant’s arguments, see Page 16, filed 09 Nov 2021, with respect to Specification have been fully considered and are persuasive.  The Objection of Abstract has been withdrawn. 

Examiner’s Response to the Applicant’s response to 112(b) Rejection
Applicant’s arguments, see Page 19, filed 09 Nov 2021, with respect to Claim 11 have been fully considered and are persuasive.  The Rejection of Claim 11 has been withdrawn. 


Applicant’s First Argument
Applicant’s arguments filed 09 Nov 2021 that Hein does not disclose in the limitation in Claim 1 a wrapping unit arranged between the forming unit and the first folding unit.

Examiner’s Response to the First Argument
Applicant's arguments filed 09 Nov 2021 have been fully considered but they are not persuasive since Claim 1’s rejection addresses the limitation that wrapping unit is arranged between the forming unit and the first folding unit.  In Hein, para [0019] and Claim 19 the limitation pertain to the wrapping unit are addressed.

Applicant’s Second Argument
Applicant’s arguments filed 09 Nov 2021 that Hein as combined with Spatafora II does not disclose in the limitation in Claim 25 a wrapping unit arranged between the forming unit and the first folding unit.

Examiner’s Response to the Second Argument
Applicant's arguments filed 09 Nov 2021 have been fully considered but they are not persuasive since Claim 25’s rejection addresses the limitation that wrapping unit is arranged between the forming unit and the first folding unit.  In Hein, para [0019] and Claim 19, the limitation pertain of the wrapping unit are addressed as combined with Spatafora II.

Applicant’s Third Argument
Applicant’s arguments filed 09 Nov 2021 that it would not have been obvious to one of ordinary skill in the art for looking at Spatafora II to provide an additional wrapping inside a sealing inner pack.

Examiner’s Response to the Third Argument
Applicant's arguments filed 09 Nov 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Therefore, as combined, Hein and Spatafora II teach Claim 25 with respect to utilizing an additional wrapping inside a sealing inner pack as taught by Spatafora II.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        20 Jan 22